BICKETT, Chief Justice.
The order of the district court, from which an appeal has been attempted to be perfected, was a temporary restraining order and not a temporary injunction.
Under our practice, there is no appeal from a temporary restraining order. Article 4662, Revised Civil Statutes of Texas (1925); Riggins v. Thompson, 96 Tex. 154, 71 S. W. 14; Ex parte Zuccaro, 106 Tex. 197, 163 S. W. 579, Ann. Cas. 1917B, 121; Lark v. Coyle (Tex. Civ. App.) 260 S. W. 1107; Johnson v. Sunset Stores, Inc. (Tex. Civ. App.) 27 S.W.(2d) 644.
The appeal is therefore dismissed for want of jurisdiction.